EXHIBIT A AMENDED AND RESTATED MULTIPLE CLASS PLAN ADVISORS SERIES TRUST on behalf of the funds managed by Shenkman Capital Management, Inc. (as amended on September 17, 2015 to add the Shenkman Floating Rate High Income Fund) Fund Name: Shenkman Short Duration High Income Fund Shenkman Floating Rate High Income Fund Share Class Minimum Investment1 Maximum Initial Sales Charge Maximum CDSC Maximum 12b-1 Fee Maximum Shareholder Servicing Fee Redemption Fee Class A 3.00% None2 0.25% 0.10% 1.00%3 Class C None 1.00% 1.00% 0.10% 1.00%3 Class F None None None 0.10% 1.00%3 Institutional Class None None None None 1.00%3 1The Advisor may waive the minimum initial investment in certain circumstances; please see the Funds’ Prospectus. 2Class A shares are subject to a 1.00% CDSC on purchase of $1 million or more redeemed within 18 months of purchase. 3A redemption fee of 1.00% is assessed on shares redeemed within 30 days of purchase (i.e., held 30 days or less). ADVISORS SERIES TRUST SHENKMAN CAPITAL MANAGEMENT, INC. on behalf of the Funds listed on Exhibit A By:/s/ Douglas G. Hess By:/s/ Mark R. Shenkman Name:Douglas G. Hess Name:Mark R. Shenkman Title:President Title:President A-1
